DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 12-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al., US Patent Publication 2011/0050586 in view of Den Boer et al., US Patent Publication 2017/0068362.
Regarding independent claim 1, Miller et al. teaches an integrated touchscreen (shown in figure 1 and described in paragraph 0027) comprising: 
an integrated touch and display controller (controller 6 of figure 1 as described in paragraphs 0027-0028); 
touch chiplets (chiplets 16a and 16b of figure 1) coupled to the integrated touch and display controller (as shown in figure 1 and described in paragraphs 0028-0029); and 
touch node electrodes (described in paragraph 0039), each of the touch node electrodes coupled to a corresponding pair of the touch chiplets (as given in paragraph 0039 and figure 3).
Miller et al. does not specify the touchscreen wherein a first touch chiplet of the corresponding pair of the touch chiplets is configured in an operational state and a second touch chiplet of the corresponding pair of touch chiplets is configured in a non-operational state.
Den Boer et al. teaches the touchscreen wherein a first touch chiplet of the corresponding pair of the touch chiplets is configured in an operational state and a second touch chiplet of the corresponding pair of touch chiplets is configured in a non-operational state (paragraph 0072 describes how the electrodes are alternating or switching in connection such that “the rows of micro-LEDs 40 can be configured in alternating orientations, as indicated with arrows, so that if every other electrode 80 is held to ground and a voltage placed on the remaining electrode 80, forward-biased micro-LEDs 40 will experience a voltage difference, current can flow through the micro-LEDs 40 and the micro-LEDs 40 emit light. If the micro-LEDs are reverse biased, no current will flow.” and paragraph 0076 explains the connections that the display circuitry makes between the electrodes and chiplets as “Each touch controller chiplet 44 is electrically connected to one or more electrically separate first and second electrodes 80, 84 to detect touches on or adjacent to the one or more first and second electrodes 80, 84, for example on a display screen of the reflective display 10” where duplicating elements for redundancy would be an obvious matter of Duplication of Parts. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). In addition, paragraph 0072 explains the operational or energized state versus the non-operational or non-energized state.).
It would have been obvious to one of ordinary skill before the effective filing date to include the different modes as taught by Den Boer et al. into the system of Miller et al. The rationale to combine would be to create front-light structures that reduce layers in the display and are readily integrated with touch screens (paragraph 0005 of Den Boer et al.).
Regarding claim 2, Miller et al. teaches the integrated touchscreen of claim 1, further comprising: 
display chiplets (EL elements 14 of figure 1) coupled to the touch chiplets (as shown in figure 1 and described in paragraph 0028 that specifies that “connector 20 forms an electrical connection between chiplet 16a and the EL element 14”); 
wherein each of the touch node electrodes is formed from a plurality of electrodes coupled together by one or more of the display chiplets for touch sensing operation (paragraph 0039 explains how the EL elements are used to form the electride for use in touch sensing).
Regarding claim 3, Miller et al. teaches the integrated touchscreen of claim 1, wherein the first touch chiplet and the second touch chiplet of the corresponding pair of the touch chiplets share a data output line (paragraph 0029 explains how the displacement signals of the chiplets are combined to create the shared data output line of touch signals 8).
Regarding claim 4, Dan Boer et al. teaches further the integrated touchscreen of claim 3, wherein the first touch chiplet configured in the operational state outputs touch data on the data output line during a touch data read-out operation, and wherein the second touch chiplet configured in the non-operational state tri-states its output to the data output line (paragraph 0072 explains how touch is detected or sensed when the electrode is energized and the out-put is tri-stated when the electrode is non-energized).
Regarding claim 5, Miller et al. teaches the integrated touchscreen of claim 1, wherein the first touch chiplet and the second touch chiplet of the corresponding pair of the touch chiplets receive distinct data input lines (paragraph 0028 explains how each chiplet is separately driven and receives different information based on the respective region).
Regarding claim 6, Den Boer et al. teaches further thel integrated touchscreen of claim 1, wherein the first touch chiplet and the second touch chiplet of the corresponding pair of the touch chiplets receive a shared clock signal (paragraph 0072 explains how the timing matches between the two sets, meaning that they share a clock or timing signal).
Regarding claim 12, Dan Boer et al. teaches further the integrated touchscreen of claim 1, wherein the touch node electrodes are arranged in rows and columns (as depicted in figure 13) and wherein the integrated touchscreen further comprises configuration data input lines for each column of the touch node electrodes (paragraph 0082 describe the connection in a column to communicate together); 
wherein, for each column of the touch node electrodes, a first of the configuration data input lines is coupled to a data input pin for a first touch chiplet of each corresponding pair of the touch chiplets corresponding to the column of touch node electrodes, and a second of the configuration data input lines is coupled to a data input pin for a second touch chiplet of each corresponding pair of the touch chiplets corresponding to the column of touch node electrodes (paragraph 0082 explains the connections in columns where the first and second electrodes are separately controlled and are given in paragraph 0076 to be electrically separate, meaning that they are connected separately).
Regarding claim 13, Dan Boer et al. teaches further the integrated touchscreen of claim 12, wherein the configuration data input lines (input data lines) are coupled to the display chiplets, and configured to provide display data to the display chiplets to update an image displayed on the integrated touchscreen during a display operation (paragraph 0064 explains how the display controller is used with controller 50 to display the image and thus update the image based on display data as given in paragraph 0067).
Regarding claim 14, Dan Boer et al. teaches further the integrated touchscreen of claim 1, wherein the touch node electrodes are arranged in rows and columns (as depicted in figure 13), and wherein the integrated touchscreen further comprises data output lines including one data output line coupling each column of touch node electrodes to the integrated touch and display controller (paragraph 0082 describe the connection in a column to communicate together with the controller 50); 
wherein, for each column of touch node electrodes, touch data is output to the one data output line corresponding to the column from the touch chiplets arranged in a daisy chain configuration (paragraph 0082 describes the column configuration where the chiplets are connected in a daisy chain and communicate touch to the controller in a column); 
wherein, in the daisy chain configuration, touch data output pins of the corresponding pair of the touch chiplets are coupled together, and coupled as inputs to touch data input pins of another corresponding pair of touch chiplets in the respective column (paragraph 0082 describes the column daisy chain configuration that requires the output of one set to be connected as inputs of the next set).
Regarding independent claim 15, Miller et al. teaches a method of operating a touchscreen comprising an integrated touch and display controller (controller 6 of figure 1 as described in paragraphs 0027-0028), touch chiplets (chiplets 16a and 16b of figure 1) coupled to the integrated touch and display controller (as shown in figure 1 and described in paragraphs 0028-0029), and touch node electrodes (described in paragraph 0039). 
Miller et al. does not teach the method comprising: configuring a first touch chiplet of a corresponding pair of the touch chiplets coupled to a corresponding touch node electrode in an operational state; and configuring a second touch chiplet of the corresponding pair of touch chiplets coupled to the corresponding touch node electrode in a non-operational state.
Den Boer et al. teaches the method comprising: configuring a first touch chiplet of a corresponding pair of the touch chiplets coupled to a corresponding touch node electrode in an operational state; and configuring a second touch chiplet of the corresponding pair of touch chiplets coupled to the corresponding touch node electrode in a non-operational state (paragraph 0072 describes how the electrodes are alternating or switching in connection such that “the rows of micro-LEDs 40 can be configured in alternating orientations, as indicated with arrows, so that if every other electrode 80 is held to ground and a voltage placed on the remaining electrode 80, forward-biased micro-LEDs 40 will experience a voltage difference, current can flow through the micro-LEDs 40 and the micro-LEDs 40 emit light. If the micro-LEDs are reverse biased, no current will flow.” and paragraph 0076 explains the connections that the display circuitry makes between the electrodes and chiplets as “Each touch controller chiplet 44 is electrically connected to one or more electrically separate first and second electrodes 80, 84 to detect touches on or adjacent to the one or more first and second electrodes 80, 84, for example on a display screen of the reflective display 10” where duplicating elements for redundancy would be an obvious matter of Duplication of Parts. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). In addition, paragraph 0072 explains the operational or energized state versus the non-operational or non-energized state.).
It would have been obvious to one of ordinary skill before the effective filing date to include the different modes as taught by Den Boer et al. into the system of Miller et al. The rationale to combine would be to create front-light structures that reduce layers in the display and are readily integrated with touch screens (paragraph 0005 of Den Boer et al.).
Regarding claim 16, Dan Boer et al. teaches further the method of claim 15, wherein the first touch chiplet and the second touch chiplet of the corresponding pair of the touch chiplets share a data output line (to allow data output described in paragraph 0072), and wherein the method further comprises: 
outputting touch data from the first touch chiplet in the operational state on the data output line during a touch data read-out operation (paragraph 0072 explains how touch is detected or sensed when the electrode is energized); and 
tri-stating an output to the data output line of the second touch chiplet configured in the non-operational state (paragraph 0072 explains how the output is tri-stated when the electrode is non-energized).
Regarding claim 19, Dan Boer et al. teaches further the method of claim 15, wherein the touch node electrodes are arranged in rows and columns (as depicted in figure 13) and wherein the touchscreen further comprises configuration data input lines for each column of the touch node electrodes (paragraph 0082 describe the connection in a column to communicate together), the method further comprising: 
coupling, for each column of the touch node electrodes, a first of the configuration data input lines to a data input pin for a first touch chiplet of each corresponding pair of the touch chiplets corresponding to the column of touch node electrodes (paragraph 0082 explains the connections in columns where the first and second electrodes are separately controlled and are given in paragraph 0076 to be electrically separate, meaning that they are connected separately); 
coupling, for each column of the touch node electrodes, a second of the configuration data input lines to a data input pin for a second touch chiplet of each corresponding pair of the touch chiplets corresponding to the column of touch node electrodes (paragraph 0082 explains the connections in columns where the first and second electrodes are separately controlled and are given in paragraph 0076 to be electrically separate, meaning that they are connected separately).
Regarding independent claim 20, Miller et al. teaches a non-transitory computer readable storage medium storing instructions for operating a touchscreen (known way of implementing method described) comprising an integrated touch and display controller (controller 6 of figure 1 as described in paragraphs 0027-0028), touch chiplets (chiplets 16a and 16b of figure 1) coupled to the integrated touch and display controller (as shown in figure 1 and described in paragraphs 0028-0029), and touch node electrodes (described in paragraph 0039), which when executed by one or more processors, cause the one or more processors to perform a method (known way of implementing method described).
Miller et al. does not teach the method comprising: configuring a first touch chiplet of a corresponding pair of the touch chiplets coupled to a particular touch node electrode in an operational state; and configuring a second touch chiplet of the corresponding pair of touch chiplets coupled to the particular touch node electrode in a non-operational state.
Den Boer et al. teaches the method comprising: configuring a first touch chiplet of a corresponding pair of the touch chiplets coupled to a particular touch node electrode in an operational state; and configuring a second touch chiplet of the corresponding pair of touch chiplets coupled to the particular touch node electrode in a non-operational state (paragraph 0072 describes how the electrodes are alternating or switching in connection such that “the rows of micro-LEDs 40 can be configured in alternating orientations, as indicated with arrows, so that if every other electrode 80 is held to ground and a voltage placed on the remaining electrode 80, forward-biased micro-LEDs 40 will experience a voltage difference, current can flow through the micro-LEDs 40 and the micro-LEDs 40 emit light. If the micro-LEDs are reverse biased, no current will flow.” and paragraph 0076 explains the connections that the display circuitry makes between the electrodes and chiplets as “Each touch controller chiplet 44 is electrically connected to one or more electrically separate first and second electrodes 80, 84 to detect touches on or adjacent to the one or more first and second electrodes 80, 84, for example on a display screen of the reflective display 10” where duplicating elements for redundancy would be an obvious matter of Duplication of Parts. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). In addition, paragraph 0072 explains the operational or energized state versus the non-operational or non-energized state.).
It would have been obvious to one of ordinary skill before the effective filing date to include the different modes as taught by Den Boer et al. into the system of Miller et al. The rationale to combine would be to create front-light structures that reduce layers in the display and are readily integrated with touch screens (paragraph 0005 of Den Boer et al.).


Allowable Subject Matter
Claims 7-11 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art of record, taken alone or in combination, teaches the concept of “loading configuration information into the touch chiplet via a configuration data input line; and storing the configuration information in one or more configuration registers, wherein the configuration information includes state information of the operational state or the non- operational state” as recited in each of claims 7 and 17. Claims 8-11 and 18 are objected to as being dependent on an allowable base claim. It is noted that Den Boer et al. teaches the subject matter of claims 8 and 18, as given below. 
Regarding claim 8, Den Boer et al. teaches further the integrated touch screen wherein the configuration information further includes touch sensing mode information including a self-capacitance mode or a mutual capacitance mode (described in paragraphs 0070 and 0083); 
wherein, in the mutual-capacitance mode, the touch node electrode coupled to the touch chiplet is configured to be stimulated, sensed, or grounded by the touch chiplet (paragraph 0083 explains how electrodes 80 and 84 are used together in the mutual capacitive mode where paragraph 0088 explains how power and ground signals are provided where both sets of electrodes are used to stimulate and sense).
Regarding claim 18, Den Boer et al. teaches further the method wherein the configuration information further includes touch sensing mode information including a self-capacitance mode or a mutual capacitance mode (described in paragraphs 0070 and 0083), the method further comprising: 
stimulating, sensing, or grounding, in the mutual-capacitance mode, the touch node electrode coupled to the touch chiplet (paragraph 0083 explains how electrodes 80 and 84 are used together in the mutual capacitive mode where paragraph 0088 explains how power and ground signals are provided where both sets of electrodes are used to stimulate and sense).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The closest prior art is made of record in the attached notices of references cited and each teach loading or storing configuration information, but not the details claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARUL H GUPTA whose telephone number is (571)272-5260. The examiner can normally be reached Monday through Friday, from 10 AM to 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PARUL H GUPTA/Primary Examiner, Art Unit 2627